DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/29/2019 and 1/5/2021 were considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 8, 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2009/0284670) in view of Walck et al. (US 2006/0066508).
Regarding Claim 1, Xue discloses a window assembly (Fig. 3a-Fig. 3b), comprising:

an absorptive layer positioned on a surface of the electro-optic element (Fig. 3a-Fig. 3b, absorptive polarizer 105); and 
wherein at least one of the absorptive layer and the reflective layer comprises a polarizer (Fig. 3a-Fig. 3b, absorptive polarizer 105).
Xue does not specifically disclose
a reflective layer disposed on the absorptive layer.
However Walck, in the same field of endeavor, teaches a reflective layer disposed on the absorptive layer (Fig. 1, interlayer 32 is an absorbing layer and is disposed on functional coating 42, which can be reflective, Paragraphs 0034-0035) for the purpose of providing additional solar light control.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the window assembly of Xue with a reflective layer disposed on the absorptive layer, of Walck, for the purpose of providing additional solar light control.
Regarding Claim 2, Xue in view of Walck discloses as is set forth above and Xue further discloses wherein the electro-optic element includes first and second substrates (Fig. 1, substrates 103, Paragraphs 0039), and wherein the electro-optic medium is disposed between the first and second substrates (Fig. 1, active optical layer 100 is disposed between substrates 103, Paragraphs 0039).
Regarding Claim 3, Xue in view of Walck discloses as is set forth above and Xue further discloses wherein the absorptive layer is positioned on an outward side of 
Regarding Claim 7, Xue in view of Walck discloses as is set forth above and Walck further discloses wherein the reflective layer includes a reflective polarizer (Fig. 1, functional coating 42 can be reflective, Paragraph 0035)  and Xue further discloses the absorptive layer comprises an absorptive polarizer (Fig. 3a-Fig. 3b, absorptive polarizer 105).
Regarding Claim 8, Xue in view of Walck discloses as is set forth above and Xue further discloses wherein the absorptive layer absorbs the same polarization of light as the reflective polarizer reflects (Paragraph 0052, lines 10-13).
Regarding Claim 9, Xue in view of Walck discloses as is set forth above and Walck further discloses wherein the reflective layer includes an infrared reflecting film (Paragraph 0039, lines 19-21).
Regarding Claim 19, Xue discloses as is set forth above but does not specifically disclose wherein further comprising: an infrared reflecting film positioned on one of the polarizing reflective layer and the polarizing absorptive layer.
However Walck, in the same field of endeavor, teaches wherein further comprising: an infrared reflecting film positioned on one of the polarizing reflective layer and the polarizing absorptive layer (Fig. 1, infrared reflective layers can be disposed on functional coating 42, which can be reflective, Paragraph 0039, lines 18-21) for the purpose of reducing heat within an optical device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the window assembly of Xue with the wherein further .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2009/0284670) in view of Walck et al. (US 2006/0066508), further in view of Masuda et al. (US 2015/0153495).
Regarding Claim 4, Xue in view of Walck discloses as is set forth above but does not specifically disclose wherein the absorptive layer absorbs multiple polarizations of light and is applied in a pattern on the outward side of the second substrate.
However Matsuda, in the same field of endeavor, teaches wherein the absorptive layer absorbs multiple polarizations of light and is applied in a pattern on the outward side of the second substrate (Fig. 1, Fig. 2, first polarizing region 31A and second polarizing region 32A are orthogonal, Paragraphs 0049-0054, and are applied to a front surface of a substrate, Paragraph 0038) for the purpose of differentially controlling light entering an optical device. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the window assembly of Xue in view of Walck, with the wherein the absorptive layer absorbs multiple polarizations of light and is applied in a pattern on the outward side of the second substrate, of Matsuda, for the purpose of differentially controlling light entering an optical device.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2009/0284670) in view of Walck et al. (US 2006/0066508), further in view of Tonar et al. (US 2009/0040588).
Regarding Claim 5, Xue in view of Walck discloses as is set forth above but does not specifically disclose wherein the electro-optic medium is an electrochromic medium.
However Tonar, in the same field of endeavor, teaches wherein the electro-optic medium is an electrochromic medium (Paragraphs 0007-0010) for the purpose of providing a colorless and darkened state.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the window assembly of Xue in view of Walck, with the wherein the electro-optic medium is an electrochromic medium, of Tonar, for the purpose of providing a colorless and darkened state.
Regarding Claim 6, Xue in view of Walck, further in view of Tonar, discloses as is set forth above and Tonar further discloses wherein the electrochromic medium includes at least one solvent, at least one anodic material, and at least one cathodic material (Paragraph 0007).
Claims 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2009/0284670), in view of Fernando et al. (US 2014/0141192), further in view of Walck et al. (US 2006/0066508).
Regarding Claim 11, Xue discloses a window assembly (Fig. 3a-Fig. 3b), comprising:

at least one pane positioned proximate a first surface of the electro-optic element (Fig. 1, substrate 107 is proximate to the first surface (right side) of the electro-optic element 100, which is the active optical layer, Paragraph 0041), 
an absorptive layer and a reflective layer positioned proximate the first surface of the electro-optic element (Fig. 1, reflective polarizer 104, and absorptive polarizer 105B, is proximate to the first surface (right side) of the electro-optic element 100, which is the active optical layer, Paragraph 0040); and
Xue does not specifically disclose
wherein a gap is defined between the at least one pane and the electro-optic element;
an infrared reflecting film positioned on at least one of the absorptive layer and the reflective layer.
However Fernando, in the same field of endeavor, teaches 
wherein a gap is defined between the at least one pane and the electro-optic element (Fig. 7, insulating air spaces 408 and 416 between glass panes 402 and 406, Paragraph 0008) for the purpose of reducing heat in an optical device.
Additionally, Walck, in the same field of endeavor, teaches
an infrared reflecting film positioned on at least one of the absorptive layer and the reflective layer (Paragraph 0039, lines 19-20) for the purpose of reducing heat in an optical device.

Regarding Claim 14, Xue, in view of Fernando, further in view of Walck discloses as is set forth above and Xue further discloses wherein the at least one pane includes a first pane and a second pane, and wherein the electro-optic element is disposed between the first pane and the second pane (Fig. 1, the active optical layer 100 is between substrates 107 (left) and 107 (right), Paragraphs 0039-0041).
Regarding Claim 15, Xue, in view of Fernando, further in view of Walck discloses as is set forth above and Xue further discloses wherein at least one of the absorptive layer and the reflective layer on the electro-optic element includes a polarizer (Fig. 1, reflective polarizer 104, and absorptive polarizer 105B, Paragraph 0040).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2009/0284670), in view of Fernando et al. (US 2014/0141192), in view of Walck et al. (US 2006/0066508), further in view of Parker (US 2014/0300945).
Regarding Claim 12, Xue, in view of Fernando, further in view of Walck discloses as is set forth above but does not specifically disclose wherein the infrared reflecting film is positioned on a surface of the at least one pane.
However Parker, in the same field of endeavor, teaches wherein the infrared reflecting film is positioned on a surface of the at least one pane (Paragraph 0090, lines 16-19) for the purpose of reducing heat in an optical device.

Regarding Claim 13, Xue, in view of Fernando, further in view of Walck discloses as is set forth above but does not specifically disclose wherein the absorptive layer is positioned on a surface of the at least one pane.
However Parker, in the same field of endeavor, teaches wherein the absorptive layer is positioned on a surface of the at least one pane (Paragraph 0090, lines 16-19) for the purpose of reducing heat in an optical device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the window assembly of Xue, in view of Fernando, further in view of Walck, with the wherein the absorptive layer is positioned on a surface of the at least one pane, of Parker, for the purpose of reducing heat in an optical device.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Xue (US 2009/0284670) in view of Reynolds et al. (US 2014/0175281).
Regarding Claim 20, Xue discloses as is set forth above but does not specifically disclose wherein further comprising: a protective pane positioned proximate at least one of the first substrate and the second substrate.
However Reynolds, in the same field of endeavor, teaches further comprising: a protective pane positioned proximate at least one of the first substrate and the second substrate (Fig. 3, substrate 13 is proximate to inner substrate 7, Paragraph 0018, lines 18-21) for the purpose of improving impact resistance (Paragraph 0017).
.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xue (US 2009/0284670).
Regarding Claim 16, Xue discloses a window assembly (Fig.1), comprising: a window assembly, comprising:
a first substrate (Fig.1, left 107) defining a first surface (Fig.1, left 107, left side) and a second surface (Fig.1, left 107, right side); 
a second substrate (Fig.1, right 107) defining a third surface (Fig.1, right 107, left side) and a fourth surface (Fig.1, right 107, right side), wherein an electro-optic medium 
a polarizing reflective layer disposed on the third surface (Fig.1, polarizing reflective layer 104  is disposed on the right 107, left side); and 
a polarizing absorptive layer positioned proximate the second substrate (Fig.1, polarizing absorptive layer105B is disposed proximate to the right 107), wherein the polarizing reflective layer is positioned on the polarizing absorptive layer (Fig.1, polarizing reflective layer 104  is positioned on the polarizing absorptive layer105B).
Regarding Claim 17, Xue discloses as is set forth above and Xue further discloses wherein the polarizing absorptive layer is configured to absorb a same polarization of light that the polarizing reflective layer is configured to reflect (Paragraph 0052, lines 10-13).
Regarding Claim 18, Xue discloses as is set forth above and Xue further discloses wherein each of the first substrate and the second substrate comprises glass (Fig.1, left 107 and right 107, Paragraph 0041, lines 10-14).
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or teach of a window assembly specifically including, as the distinguishing feature(s) in combination with the other limitations, wherein the reflective layer includes a dual brightness enhancement film.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bumsuk Won can be reached on 571-272-2713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872